Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 11, 12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 4, 5, 7, 11, 12, 14, “and/or” is confusing. 
	In claim 17, there is no antecedent for “said planetary differential assembly”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neelakantan et al. ‘906.
Neelakantan shows motor 12 driving a transmission input shaft 21 with a sun gear 26 on an end of the shaft opposite from the motor. Planet gears 24 are mounted on a hollow carrier 29 with a further ring gear 32 mounted thereon. The ring gear engages a further gear 22. 
	The reference doesn’t show all of the details recited in the claims, but it would have been obvious to those of ordinary skill in this art to provide same, for example, making the motor have an output shaft separate from the input shaft 21 and connecting them together coaxially is just a matter of simple design choice with no unexpected results or requiring undo experimentation. Making the carrier (or “planetary gear housing” as applicant describes the same part) hollow with various surfaces is further just another design choice to those of ordinary skill in this art. 
Allowable Subject Matter
Claims 1-3, 6, 8-10, 13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A drive unit assembly, comprising: a motor having a motor output shaft;
a planetary gear input shaft having a first end portion and a second end portion;
wherein at least a portion of said first end portion of said planetary gear input shaft is drivingly connected to an end of said motor output shaft opposite said motor;
wherein a sun gear of a planetary gear assembly is connected to at least a portion of said second end portion of said planetary gear input shaft;
wherein one or more planetary gears are drivingly connected with at least a portion of said sun gear and at least a portion of a planetary gear housing; said 
wherein said inner surface and said outer surface of said planetary gear housing defines a hollow portion therein;
wherein said sun gear and at least a portion of said one or more planetary gears are disposed within said hollow portion of said planetary gear housing; a planetary gear assembly pinion gear having an inner surface, an outer surface a first side and a second side;
wherein at least a portion of said first end portion of said planetary gear housing is connected to at least a portion of said planetary gear assembly pinion gear;
a ring gear having an outer surface, a first side and a second side;
wherein at least a portion of said planetary gear assembly pinion gear is drivingly connected to at least a portion of said ring gear; a first clutch drum having an inner surface, an outer surface, a first end portion and a second end portion;
wherein at least a portion of said second end portion of said first clutch drum is connected to at least a portion of said first side of said ring gear; wherein at least a portion of a first plurality of clutch plates are connected to at least a portion of said inner surface of said first clutch drum; a first clutch can having an inner surface and an outer surface;
wherein at least a portion of a second plurality of clutch plates are connected to at least a portion of said outer surface of said first clutch can;
wherein said first second plurality of clutch plates are interleafed with said second plurality of clutch plates;

wherein at least a portion of said first end portion of said second clutch drum is connected to at least a portion of said second side of said ring gear;
wherein at least a portion of a third plurality of clutch plates are connected to at least a portion of said inner surface of said second clutch drum; a second clutch can having an inner surface and an outer surface;
wherein at least a portion of a fourth plurality of clutch plates are connected to at least a portion of said outer surface of said second clutch can;
wherein said third second plurality of clutch plates are interleafed with said fourth plurality of clutch plates; and
wherein at least a portion of said inner surface of said second clutch can is drivingly connected to at least a portion of a second shaft.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The arrangement and disposition of these old and well known parts is what is new here. The prior art lacks the specific arrangement and disposition of the parts recited in the claim, therefore the claim is allowable since it would not have been obvious to one of ordinary skill to modify any of the prior art documents to come up with what applicant is claiming as his invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 28 May 2019 have been considered by the examiner. 
	The Written Opinion of the ISA filed 28 May 2019 has been considered by the examiner. The claims in the international application are apparently different from those in this application and thus the allowance of the claims in the Written Opinion is rendered moot. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, February 18, 2021